--------------------------------------------------------------------------------

Exhibit 10.5
 
AMENDMENT TO
EMPLOYMENT AGREEMENT
 
This AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”), is made and entered
into effective as of [__________________], 2008 (the “Effective Date”), by and
between Waste Connections, Inc., a Delaware corporation (the “Company”), and
[_________________] (the “Employee”).
 
WHEREAS, the Company and the Employee desire to amend that certain Employment
Agreement by and between the Company and the Employee, dated as of
[_________________] (the “Agreement”), in order to ensure that the benefits to
be provided by the Agreement comply with, or are exempt from, the provisions of
Section 409A of the United States Internal Revenue Code (the “Code”).
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
conditions herein, the Company and the Employee hereby agree as follows
effective as of the Effective Date.  Except as otherwise defined herein,
capitalized terms shall have the meanings assigned to them in the Agreement.
 
1.           Amendment.  The Agreement shall be deemed amended to the extent
necessary to provide the following:
 
(a)           Separation from Service.  No benefits payable upon Employee’s
termination of employment that are deemed deferred compensation subject to
Section 409A of the Code, shall be payable upon Employee’s termination of
employment pursuant to the Agreement unless such termination of employment
constitutes a “separation from service” with the Company within the meaning of
Section 409A of the Code and the Department of Treasury regulations and other
guidance promulgated thereunder (a “Separation from Service”).
 
(b)           Change in Control.  No benefits deemed deferred compensation
subject to Section 409A of the Code shall be payable upon a Change in Control
pursuant to the Agreement unless such Change in Control constitutes a “change in
control event” with respect to the Company within the meaning of Section 409A of
the Code and the Department of Treasury regulations and other guidance
promulgated thereunder.
 
(c)           Waiver.  Employee shall not waive any provision of the Agreement
if the effect of such waiver would be to delay the payment of an amount that is,
or as a result of such waiver becomes, subject to Section 409A of the Code, and
any attempt to waive such provision shall be deemed void ab initio.
 
(d)           Specified Employee.  If Employee is deemed by the Company at the
time of Employee’s Separation from Service to be a “specified employee” for
purposes of Section 409A(a)(2)(B)(i) of the Code, to the extent delayed
commencement of any portion of the benefits to which Employee is entitled under
the Agreement is required in order to avoid a prohibited distribution under
Section 409A(a)(2)(B)(i) of the Code, such portion of Employee’s benefits shall
not be provided to Employee prior to the earlier of (i) the expiration of the
six-month period measured from the date of the Employee’s Separation from
Service or (ii) the date of Employee’s death.  Upon the first business day
following the expiration of the applicable Code Section 409A(a)(2)(B)(i) period,
all payments deferred pursuant to this Section shall be paid in a lump sum to
Employee, and any remaining payments due under the Agreement shall be paid as
otherwise provided herein.
 
 
Amendment To Employment Agreement
Page 1

 
 
 

--------------------------------------------------------------------------------

 
 
(e)           Expense Reimbursements.  To the extent that any reimbursements
payable pursuant to the Agreement are subject to the provisions of Section 409A
of the Code, any such reimbursements payable to Employee pursuant to the
Agreement shall be paid to Employee no later than December 31 of the year
following the year in which the expense was incurred, the amount of expenses
reimbursed in one year shall not affect the amount eligible for reimbursement in
any subsequent year, and Employee’s right to reimbursement under the Agreement
will not be subject to liquidation or exchange for another benefit.
 
(f)           Installments.  For purposes of Section 409A of the Code
(including, without limitation, for purposes of Treasury Regulation Section
1.409A-2(b)(2)(iii)), Employee’s right to receive any installment payments under
the Agreement shall be treated as a right to receive a series of separate
payments and, accordingly, each such installment payment shall at all times be
considered a separate and distinct payment.
 
(g)           Extensions.  To the extent the exercisability or term of any
option, warrant or other right relating to the capital stock of the Company is
extended pursuant to the terms of the Agreement, the exercisability or term of
such option, warrant or other right shall in no event extend to a date later
than the date such option, warrant or other right would have expired under any
circumstances pursuant to its original terms.
 
(h)           Bonus.  Any Bonus payable pursuant to the Agreement shall be paid
no later than the fifteenth (15th) day of the third (3rd) month following the
end of the fiscal year to which such Bonus relates.
 
(i)           Date of Termination.  For the purposes of the Agreement, “Date of
Termination” shall mean, for Disability, thirty (30) days after Notice of
Termination is given to the Employee (provided the Employee has not returned to
duty on a full-time basis during such 30-day period), if the Employee’s
employment is terminated by the Company for any reason other than Disability,
the date specified in the Notice of Termination, or if the Employee’s employment
is terminated by the Employee for any reason, the date specified in the Notice
of Termination which shall be within thirty (30) days of the date of such Notice
of Termination.
 
(j)           Exchange of Benefits.  No benefits payable under the Agreement
that are deemed deferred compensation subject to Section 409A of the Code shall
be subject to forfeiture in exchange for another benefit under the Agreement.
 
2.           Counterparts.  This Amendment may be executed in one or more
facsimile or original counterparts, each of which shall be deemed an original
and both of which together shall constitute one and the same instrument.
 
3.           Ratification.  All terms and provisions of the Agreement not
amended hereby, either expressly or by necessary implication, shall remain in
full force and effect.  From and after the date of this Amendment, all
references to the term “Agreement” in this Amendment and in the original
Agreement shall include the terms contained in this Amendment.
 
4.           Conflicting Provisions.  In the event of any conflict between the
original terms of the Agreement and this Amendment, the terms of this Amendment
shall prevail.
 
5.           Authorization.  Each party executing this Amendment represents and
warrants that it is duly authorized to cause this Amendment to be executed and
delivered.
 
 
Amendment To Employment Agreement
Page 2

 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Amendment to Employment Agreement has been duly
executed by or on behalf of the parties hereto as of the date first above
written.
 

   
WASTE CONNECTIONS, INC.
                               
 
 
By:
          Ronald J. Mittelstaedt        
Chief Executive Officer
 

 
 
Amendment To Employment Agreement
Page 3